Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 31, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  153917 & (71)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen
            Plaintiff-Appellee,                                                                          Kurtis T. Wilder,
                                                                                                                     Justices

  v                                                                SC: 153917
                                                                   COA: 325356
                                                                   Wayne CC: 14-005108-FC
  DAWYNE MATTHEWS ANDREWS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application is GRANTED. The
  application for leave to appeal the April 14, 2016 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 31, 2017
         t0522
                                                                              Clerk